Title: From George Washington to James Madison, 5 May 1789
From: Washington, George
To: Madison, James



My dear Sir,
New York May 5th 1789.

Notwithstanding the conviction I am under of the labour which is imposed upon you by Public Individuals as well as public bodies—yet, as you have begun, so I could wish you to finish, the good work in a short reply to the Address of the House of Representatives (which I now enclose) that there may be an accordance in this business.
Thursday 12 Oclock, I have appointed to receive the Address. The proper place is with the House to determine. As the first of everything, in our situation will serve to establish a Precedent,

it is devoutly wished on my part, that these precedents may be fixed on true principles. With affectionate regard I am ever Yours

Go: Washington

